ITEMID: 001-113234
LANGUAGEISOCODE: ENG
RESPONDENT: GEO
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: ABASHIDZE v. GEORGIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ján Šikuta;Kristina Pardalos;Luis López Guerra;Nona Tsotsoria
TEXT: 1. The applicant, Mr Aslan Abashidze, is a Georgian national, who was born in 1938 and currently lives in Moscow, the Russian Federation. He was represented before the Court by Mr Shalva Shavgulidze, a lawyer practising in Georgia.
2. On 4 January 2006 the applicant, former Head of the Ajarian Autonomous Republic (see Assanidze v. Georgia [GC], no. 71503/01, §§ 63, 69 and 84, ECHR 2004II), was charged with abuse of power, misappropriation of public funds and a number of other offences committed in public office. The applicant evaded the investigation and trial, but his lawyer, Mr Shavgulidze, ensured his defence in the criminal proceedings.
3. By a judgment of 22 January 2007, the Batumi City Court convicted the fugitive applicant of the above-mentioned offences in absentia, sentencing him to fifteen years in prison and to pay a fine of 98,229,530 Georgian laris (some 48,120,812 euros). The City Court explained in the operative part of its judgment, which was announced to the applicant’s lawyer at the end of the hearing on 22 January 2007, that, given the applicant’s absence, the judgment was final and immediately enforceable; an appeal lay against it only in the situation envisaged by Article 523 § 4 of the Code of Criminal Procedure (“the CCP”), namely after the applicant’s surrender to the law-enforcement authorities.
4. Article 523 § 4 of the Code of Criminal Procedure, as it stood at the material time, read as follows:
Article 523
“4. If a conviction was delivered following a trial in absentia, the accused may lodge an appeal [on points of law and findings of fact] within one month after having been arrested or surrendered to the relevant authorities”
